Follett, J. (dissenting):
It is conceded that the plaintiff might have joined John F. Little as a defendant with Garret Hunt, who was sued alone. It seems to me that in such a case the court has power, under section 123 of the Code of Civil Procedure, to authorize an additional defendant to he brought into an action at law. What the plaintiff might have properly done in the first instance in the way of making persons defendant may be permitted by the court to be done. The joinder of the additional defendant may prevent the necessity of bringing another action. I am unable to see any objection' to the order, and think it should be affirmed, with costs.
Order reversed, with ten dollars costs and disbursements, and motion denied.